DECLARATION OF WAI WAH CHIN
l, Wai Wah Chin, declare as follows:

l. The facts set forth in this declaration are based on my knowledge and, if called as a witness, l
can competently testify to their truthfulness under oath. As to those matter that reflect a matter of
opinion, they reflect my personal opinion and judgment upon the matter.

2. l am the President of the Chinese American Citizens Alliance of Greater New York
(CACAGNY). ln that capacity, l have chief responsibility for advancing CACAGNY’s mission
and monitoring the implementation of a number of laws that affect CACAGNY and its members.

3. CACAGNY is a 501-C8 organization CACAGNY is incorporated in Delaware and has its
principal place of business in New York.

4. CACAGNY’s mission is to empower Chinese Americans by advocacy for Chinese-American
interests based on the principles of fairness and equal opportunity, and guided by the ideals of
patriotism, civility, dedication to family and culture, and the highest ethical and moral standards.

5. ln furtherance of its institutional mission, CACAGNY has criticized Mayor de Blasio for
scapegoating Asian kids for his educational failures. CACAGNY has also organized rallies in
City Hall for SHSAT, and issued press releases noting its opposition to state legislation to abolish
the test. ln addition, CACAGNY has endorsed bills that improve education for all.

6. CACAGNY initiated this lawsuit to further its institutional mission. The lawsuit seeks redress
for the mayor’s discriminatory actions against Chinese Americans and Asian Americans with
regards to admissions to New York’s specialized high schools.

l declare under penalty o'fpel_jury that the foregoing is true and correct. EXecuted on this ?> z
day of lt§ao?»\ @»\11¢12018 at New Yolk, NY 10002.

Wai Wah Chin

 

 

